Citation Nr: 1743271	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-53 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from May 1964 to November 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision denying service connection for ALS and an October 2016 rating decision denying service connection for tinnitus and hearing loss, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the appellant's tinnitus was related to an injury caused by noise exposure during ACDUTRA.

2. As the decision below grants entitlement to service connection for tinnitus, the appellant enjoys veteran status.

3. The Veteran has a diagnosis of ALS.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
2. The criteria for service connection for ALS have been met. 38 US.C.A §§ 101(24), 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.318 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for tinnitus and ALS constitutes a full grant of benefits for those appeals, no further action is required to comply with VA's duties to notify and assist with respect to the tinnitus and ALS claims. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage. Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker, 708 F.3d 1331. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Tinnitus

The appellant seeks entitlement to service connection for tinnitus. In September 2016 the appellant submitted a private opinion regarding his tinnitus from an Audiologist, K.B. K.B. stated that the appellant reported his tinnitus began while in service. K.B. also noted the appellant had exposure to excessive noise levels from Howitzers while performing his job duties in artillery. 

In a September 2016 submission from the appellant's representative, it was stated that the appellant has had ringing in his ears ever since his period of ACDUTRA. The representative noted that the appellant served as a radio field repairman which is listed as moderate on the noise exposure list of military occupational specialties (MOS).

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The appellant has competently reported that he has tinnitus and the Board finds his statements to be credible. Therefore, there is evidence of a current disability. 

With respect to an in-service event, on September 2, 2010, VA issued Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus. This letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection for hearing loss and/or tinnitus. The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of MOSs and the corresponding probability of hazardous noise exposure. Based on a veteran's records, each MOS documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing. If the MOS is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing an in-service event with respect to direct service connection. The Board notes that Fast Letter 10-35 was rescinded due to its incorporation into the VA Adjudication Procedures Manual (M21-1) and that substantively similar information is included in the M21-1. See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e. 

The appellant's DD Form 214 notes a specialty of Radio Field Repairman. Comparing this MOS to the Duty MOS Noise Exposure Listing, while the appellant's exact MOS is not listed, a MOS of Radio Operator Maintainer is listed as having a moderate probability of exposure to hazardous noise. The MOS of Radio Operator Maintainer appears to be comparable to the Veteran's MOS of Radio Field Repairman. As such, an in-service event, specifically exposure to hazardous noise as an "injury" during ACDUTRA, is conceded. See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The appellant has asserted that he has had continuous symptoms of tinnitus since service. The Board finds the appellant competent and credible with regard to his claim of experiencing symptoms of tinnitus during ACDUTRA and continuity of symptoms since service. There is evidence the appellant had noise exposure during ACDUTRA. His assertion that the tinnitus began during ACDUTRA is consistent with the circumstances of his service. 

The Board finds that competent, credible, and probative evidence establishes that the appellant's tinnitus is etiologically related to noise exposure during his active service.

The Board acknowledges that a September 2016 VA examiner found the appellant's tinnitus was less likely as not caused by noise exposure during his military service. However, the VA examiner's rationale was inadequate. The VA examiner based her rationale upon the appellant's hearing being within normal limits at the entry and separation examinations and his STRs not containing any reports of tinnitus. The VA examiner did not address the appellant's competent and credible lay statements that he has had symptoms of tinnitus since service. As the rationale is inadequate, the September 2016 VA opinion does not have probative value in this case. 

The Board further notes that as discussed in the remand portion below, the September 2016 private opinion is also inadequate as it appears to have relied upon time periods outside the appellant's periods of service for ACDUTRA. Therefore, the examination provides probative evidence only in regards to its reports of the appellant's lay statements.

In sum, the appellant has tinnitus, and was exposed to hazardous noise during a period of ACDUTRA. The Board finds the appellant's statements that he has been experiencing tinnitus continuously since his discharge from active service to be competent and credible. Therefore, they have significant probative value. Resolving any reasonable doubt in favor of the appellant, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for ALS

Except as provided in paragraph (b) of title 38, section 3.318, the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease. 38 C.F.R. § 3.318(a). Service connection will not be established if the claimant did not have active, continuous service of 90 days or more, there is affirmative evidence that ALS was not incurred during or aggravated by active service, or there is affirmative evidence that ALS is due to the veteran's own willful misconduct. 38 C.F.R. § 3.318(b). 

In this case, private treatment notes dated in April 2016 show a diagnosis of ALS. Therefore, the appellant has a current disability and satisfies the first element of service connection.

The issue upon which this matter turns is whether the appellant had "active military, naval, or air service" under the law. For VA purposes, a veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The appellant served on ACDUTRA for the Army National Guard from May 1964 to November 1964. To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). In other words, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status to be entitled to disability compensation benefits. See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (affirming the Board's determination that claimant did not have veteran status where it was not shown that he was disabled from any injury or disease during ACDUTRA), aff'd, 748 F.3d 1351 (Fed. Cir. 2014). The decision above grants service connection for tinnitus arising during the appellant's period of ACDUTRA. Thus, the appellant has established a service-connected disability during his ACDUTRA service and enjoys veteran status for any disability arising from such service. Additionally, the appellant's ACDUTRA service was for a continuous period of more than 90 days.  There is also no affirmative evidence that ALS was not incurred during or aggravated by active service or due to the Veteran's own willful misconduct.  Therefore, as the appellant has achieved veteran status through the award of service connection for tinnitus and has a diagnosis of ALS, he is entitled to service connection for ALS pursuant to 38 C.F.R. § 3.318.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for ALS is granted.


REMAND

The Veteran seeks entitlement to service connection for hearing loss. Unfortunately, this claim requires additional development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006). In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As explained below, the Board finds that a new VA examination is required to determine the etiology of hearing loss. 

The Veteran was afforded a VA examination in September 2016. The examiner opined that the Veteran's hearing loss was less likely than not the result of his military noise exposure. The examiner stated that the Veteran's enlistment and separation hearing examinations revealed hearing within normal limits. The examiner also stated in her rationale that there were no significant decibel threshold shifts found in the Veteran's STRs. When regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d). Here, the examiner did not address why noise exposure in service could not have caused a delayed onset of hearing loss. Thus, the Board finds this examination inadequate. 

The Veteran also submitted a private opinion by an audiologist, K.B., in September 2016 regarding the etiology of his hearing loss. K.B. appeared to have relied upon time periods outside the Veteran's period of ACDUTRA for the Army National Guard. As such, the Board finds this examination inadequate as well. Therefore, remand is required for a VA examination that considers the full record, and adequately addresses etiology. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the etiology of his current hearing loss. The entire claims file should be made available to the examiner. 

The examiner is asked to respond to the following:

A) Is it at least as likely as not (a 50 percent probability or greater) that hearing loss is related to an injury during the Veteran's period of ACDUTRA, to include noise exposure therein? 

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding his noise exposure during ACDUTRA are credible.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions. In providing a rationale, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service. Such an opinion will not be considered adequate for rating purposes.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


